DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the spindle bore" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10-12, 14, 15, 17-25, and 32-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2009/0282652 to Maramba.
Maramba discloses a handle assembly for a window or door leaf having first and second opposing sides, the handle assembly having a forward end and a rearward end, the handle assembly comprising: a first handle grip (2), configured for mounting to a first side of the leaf, the first handle grip being moveable rotatably and axially relative to a first handle axis, and a second handle grip (1) configured for mounting to the second side of the leaf, the second handle grip being movable at least rotatably relative to a second handle axis (paragraph 20), each handle grip having a closed position, wherein the handle grip is in a first angular position (unactuated, extended position) and an open position, wherein the handle grip is in a second angular position (actuated, retracted position), the handle assembly having a rest mode in which at least the second handle grip is configured for driving a latch means between a latched position and a released position, and locked mode in which the second handle grip is prevented from being operable to drive the latch means (paragraphs 21 and 24), wherein the handle assembly is configured such that the handle assembly is transformed between the rest mode and the locked mode by moving at least a part of the handle assembly at least axially along the first handle axis or along an axis parallel with the first handle axis (paragraph 25), as in claim 1.
Maramba also discloses the handle assembly is configured such that it is transformable from the rest mode to the locked mode by one of moving the first handle grip axially forwards relative to the leaf and axially rearwards relative to the leaf (paragraph 20), as in claim 2, as well as the handle assembly further comprises a first spindle (5) that is rotated upon rotation of the first handle grip and a second spindle (7) that is rotated upon rotation of the second handle grip, each spindle being engageable with a drive mechanism for driving the latch means (figure 2), wherein the handle assembly is configured such that transformation of the handle assembly from the rest mode to the locked mode causes the second spindle to be disengaged from the drive mechanism (paragraph 25), as in claim 3, wherein transformation of the handle assembly from the rest mode to the locked mode causes the second spindle to be pushed forwards, disengaging the second spindle from the drive mechanism (paragraph 25), as in claim 4, and transformation of the handle assembly from the rest mode to the locked mode causes the second spindle to be pushed forwards by forwards movement of the first spindle (paragraph 25), as in claim 5.
Maramba further discloses the handle assembly further comprises retaining means for retaining the handle assembly in the locked mode (40 and 41), as in claim 10, wherein the retaining means comprises a first element (40) mounted in rigid association with the first handle grip in use and a second element (41) mounted in rigid association with the leaf in use, the first element and second element being adapted to cooperate with one another via magnetic attraction (paragraph 27), as in claim 11, and one of the first and second elements is magnetic and the other of the first and second elements is ferromagnetic (paragraphs 27 and 28), as in claim 12.
Maramba additionally discloses the handle assembly is configured such that in order to transform the handle assembly from the rest mode to the locked mode the first handle grip is moved axially along the first handle axis then rotated (paragraph 25), as in claim 14, wherein the forward end of the first spindle has a cross-section shaped to engage with a spindle bore (24) when received therein via keying engagement such that rotation of the first spindle when engaged in the spindle bore rotates a collar of the drive mechanism in which the spindle bore is located, the second spindle (6) having at least a portion having a cross-section shaped to engage with the spindle bore when received therein via keying engagement such that rotation of the second spindle when engaged in the spindle bore rotates the collar, wherein the handle assembly is configured such that the handle assembly is transformed from the rest mode to the locked mode by moving the first handle grip axially along the first handle axis then rotating the first handle grip such that the collar is rotated out of alignment with said at least a portion of the second spindle whereby the second spindle cannot engage with the spindle bore when the assembly is in the locked mode (paragraph 26), as in claim 15, as well as the first handle grip has a third angular position (unactuated, retracted position), wherein when the first handle grip is moved into its third position, the handle assembly is configured such that it is retained in the locked mode until the first handle grip is moved away from its third position (toward second position), as in claim 17, and the first handle grip is moveable into its third position by moving the first handle grip rotatably relative to the handle assembly (moved from second position), as in claim 18.
Maramba also discloses the handle assembly further comprises at least a first blocking means (5, 6 and 24) transformable between a first blocking configuration and a non-blocking configuration, wherein in the first or each blocking configuration rotation of the first handle grip is limited, and wherein the handle assembly is configured such that the blocking means is transformed between the first or each blocking configuration and the non-blocking configuration by moving the first handle grip axially along the first handle axis (paragraph 26), as in claim 19.

Maramba further discloses the blocking means comprises at least a first stop member and at least a first blocking formation (24), the at least a first blocking formation being coupled to the first handle grip for movement therewith, the first blocking formation being contactable with the first stop member when the blocking means is in its first blocking configuration, thereby limiting rotation of the first handle grip (figure 3; paragraph 26), as in claim 20, as well as said blocking formation comprises a protrusion projecting radially along the first handle axis (cross-sectional shape of the opening that corresponds to non-circular part of the spindle), as in claim 21, wherein the handle assembly further comprises a rotatable body (21) arranged such that it rotates upon rotation of the first handle grip, the protrusion projecting radially from the rotatable body, as in claim 23.
Maramba additionally discloses the handle assembly further comprises a housing, the first handle grip being moveable rotatably and axially relative to the housing, the blocking formation being housed within said housing in use (figures 1 and 4), as in claim 22, wherein the first stop member is located on the housing and is configured for contacting the first blocking formation when the blocking means is in the first blocking configuration (paragraph 26), as in claim 24, and the first stop member is mounted to or integral with an inside surface of the housing (as shown in figure 3), as in claim 25.
Maramba also discloses the handle assembly comprises spindle means (5, 6 and 7) that rotatably couples the first and second handle grips in use such that the first and second handle axes are coaxial and align with a handle axis, wherein the assembly further comprises a first blocking means (5, 6, 24) transformable between a first blocking configuration and a non-blocking configuration, wherein in the first blocking configuration the first and second handle grips are prevented from being rotated, and wherein the handle assembly is configured such that the blocking means is transformed between the blocking configuration and the non-blocking configuration by moving the first handle grip axially along the handle axis (paragraph 26), as in claim 32, wherein the handle assembly is configured such that the blocking means is transformed from the non-blocking configuration to the blocking configuration by moving the first handle grip forwards axially along the handle axis (paragraph 26), as in claim 33.


Allowable Subject Matter
Claims 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of wherein the first handle grip has a third angular position, wherein when the first handle grip is moved into its third position, the handle assembly is configured such that it is retained in the locked mode until the first handle grip is moved away from its third position, where said first blocking configuration is a locked blocking configuration in which at least the first handle grip is prevented from being rotated away from its third position by the blocking means.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to locking handles that move pivotally and axially:

U.S. Patent Application Publication Number 2020/0115921 to Alber et al.; U.S. Patent Application Publication Number 2019/0234108 to Li; U.S. Patent Application Publication Number 2006/0022011 to Ceravalls Pujol et al.; U.S. Patent Number 10,837,199 to Ou et al.; U.S. Patent Number 10,711,485 to Li; U.S. Patent Number 10,458,149 to Densmore; U.S. Patent Number 9,371,671 to Weathersby; U.S. Patent Number 5,947,535 to Baker; U.S. Patent Number 2,702,204 to Collier.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
June 10, 2022